J-A28001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37



IN THE INTEREST OF: C.C.                          IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

COMMONWEALTH OF PENNSYLVANIA

                            Appellant                   No. 290 EDA 2013


               Appeal from the Order Entered December 19, 2012
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-JV-0001882-2102;
                             CP-51-JV-0001883-2012


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

DISSENTING STATEMENT BY JENKINS, J.:              FILED DECEMBER 03, 2014

        I respectfully dissent because I believe the trial court abused its

discretion by discharging Appellee from probation.

        Our Legislature has granted juvenile courts wide, but not unfettered,

discretion to dispose of juvenile matters.     See 42 Pa.C.S. §§ 6341, 6352.

The Juvenile Act1 requires the court to consider the facts of the specific case
____________________________________________


1
    The Juvenile Act’s stated purposes include, in pertinent part:

        (2) Consistent with the protection of the public interest, to
        provide for children committing delinquent acts programs of
        supervision, care and rehabilitation which provide balanced
        attention to the protection of the community, the imposition of
        accountability for offenses committed and the development of
        competencies to enable children to become responsible and
        productive members of the community.
(Footnote Continued Next Page)
J-A28001-14



together with the protection of the public interest to devise a sentence best

suited to the child’s treatment, supervision, rehabilitation, and welfare. In

re R.W., 855 A.2d 107, 111 (Pa.Super.2004).2

        Our Legislature has also enacted the Sexual Offender Notification and

Registration Act (“SORNA”).3             As the learned majority notes, “[u]nder

SORNA, juveniles adjudicated delinquent on or after December 20, 2012, or

juveniles adjudicated delinquent prior to that date but who are still under

delinquent supervision as of December 20, 2012, are subject to, inter alia,

lifetime sex offenders’ registration.” See Majority Memorandum, p. 2 n.2. I

view the intent of the Legislature in enacting SORNA to be quite clear: if, on

December 20, 2012, a juvenile has been adjudicated delinquent for the

commission     of an       enumerated crime4      and   is   still   under   delinquent
                       _______________________
(Footnote Continued)


42 Pa.C.S. § 6301(b). “This section evidences the Legislature’s clear intent
to protect the community while rehabilitating and reforming juvenile
delinquents.” In re L.A., 853 A.2d 388, 394 (Pa.Super.2004).
2
  Both the Commonwealth and the 1925(a) opinion cite In re R.W. for this
proposition. In In re R.W., this Court held that, by routinely refusing to
accept guilty pleas from and discharging defendants charged with possession
of a small amount of marijuana, this same lower court judge frustrated the
very purpose of the Juvenile Act, and that the judge’s adoption of such a
blanket policy was a manifest abuse of discretion.
3
    See 42 Pa.C.S. §§ 9799.10 et seq. (effective December 20, 2012).
4
   The crime to which Appellee admitted, Involuntary Deviate Sexual
Intercourse, is a Tier III sexual offense subject to lifetime sex offender
registration under SORNA. See 42 Pa.C.S. § 9799.14(d); 42 Pa.C.S. §
9799.15(a).



                                            -2-
J-A28001-14



supervision then SORNA and its registration requirements apply to the

juvenile in question.

      Here,   the   lower    court’s   1925(a)   opinion   reviewed   SORNA’s

requirements as they pertain to juveniles as well as the role of lower courts

in juvenile matters pursuant to the Juvenile Act. See 1925(a) Opinion, pp.

6-12. The lower court then briefly stated its reasoning in discharging C.C.

from probation as follows:

      When fashioning a proper disposition for [C.C.], this [c]ourt
      considered [C.C.’s] history of successful treatment, supervision,
      rehabilitation, the victims’ mother’s own stated wishes for [C.C.],
      and the stigma and harsh realities of [C.C.] being given the life-
      long label of a “Juvenile Offender” under SORNA. This [c]ourt
      believes that it was in the best interest of [C.C.’s] own
      rehabilitative needs to treat him as a Dependent Child rather
      than a Delinquent Child.

1925(a) Opinion, p. 12.

      However, the record contains no evidence upon which, on December

19, 2012, the trial court could have adjudicated Appellee a dependent child

in lieu of the court’s previous determination, only five months prior, that

Appellee was in fact a delinquent child. Moreover, officials from the Joseph

J. Peters Institute, Appellee’s probation officer, the complainant’s mother,

and even the trial court all agreed with the Commonwealth that Appellee

remained in need of treatment, supervision, and rehabilitation, as of

December 19, 2012.

      Simply stated, I do not believe that either the wishes of a

complainant’s mother, the wishes of the trial court, or both together should

                                       -3-
J-A28001-14



be allowed to trump the will of the people of this Commonwealth as

expressed through their duly elected representatives in our Legislature.        I

view the trial court’s discharge of Appellee – one day short of the effective

date of the version of SORNA that would have required Appellee to comply

with lifetime registration as a sex offender – as a thinly veiled attempt to

sidestep the will of the Legislature because the court disagreed with the

Legislature’s mandate that C.C. be required to register as a sex offender for

life.

        I recognize that the Legislature, in enacting the Juvenile Act, granted

considerable     discretion     to   lower    courts   in   fashioning   juvenile

punishment/treatment.         However, in this case, because I believe the trial

court’s order represents an attempt to subvert the intent of the Legislature

by avoiding the consequences of SORNA, I respectfully dissent.




                                        -4-